Case 19-28213   Doc 1-1 Filed 10/04/19 Entered 10/04/19 08:41:15   Desc
                      Signature Pages Page 1 of 6
Case 19-28213   Doc 1-1 Filed 10/04/19 Entered 10/04/19 08:41:15   Desc
                      Signature Pages Page 2 of 6
Case 19-28213   Doc 1-1 Filed 10/04/19 Entered 10/04/19 08:41:15   Desc
                      Signature Pages Page 3 of 6
Case 19-28213   Doc 1-1 Filed 10/04/19 Entered 10/04/19 08:41:15   Desc
                      Signature Pages Page 4 of 6
Case 19-28213   Doc 1-1 Filed 10/04/19 Entered 10/04/19 08:41:15   Desc
                      Signature Pages Page 5 of 6
Case 19-28213   Doc 1-1 Filed 10/04/19 Entered 10/04/19 08:41:15   Desc
                      Signature Pages Page 6 of 6
